DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7 and 9 are canceled.  Claims 17-21 are newly added.  Claims 1-6, 8 and 10-21 are pending where claims 6, 8 and 10-13 have been amended.  Claims 1-5 and 14-16 are withdrawn from consideration and claims 6, 8, 10-13 and 17-21 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 102/103 and § 103 rejections of the claims have been maintained.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Instant claim 12 recites the limitation “wherein the nano-structure has a single crystal” instead of “wherein the nano-structure is a single crystal.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 8, 10, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Spark plasma sintered Sm-2Co17--FeCo nanocomposite permanent magnets synthesized by high energy ball milling” by Sreenivasulu et al (cited by applicant in IDS).
Regarding claims 6, 7, 10 and 11, Sreenivasulu discloses a magnetic nano-structure comprising Sm2Co17-5 wt% Fe (i.e. a unit lattice (unit cell) represented by Re2M17 (Re is the rare-earth element and M is at least one of the transition metal element other than Fe or Fe)) (Sreenivasulu, abstract, “2. Experimental details,” pages 1 and 2, figure 3a), lying within the instantly claimed range of an Fe content more than 3.7 wt% and less than 14.7 wt%.
Regarding the limitation “wherein Fe is disposed in at least one of 4f, 6g, 12j, and 12k sites in the unit lattice,” the Fe of Sreenivasulu appears to be distributed throughout the nano-structure of Sreenivasulu.  As such the Fe of Sreenivasulu would be expected to be disposed in at least one of 4f, 6g, 12j, and 12k sites in the unit lattice.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Sreenivasulu would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Sreenivasulu has the same composition and general structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 8, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Sreenivasulu would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Sreenivasulu has the same composition and general structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 19, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the nano-structure of Sreenivasulu appears to be either identical or substantially identical to the structure and composition of the instantly claimed nano-structure insofar as the instantly claimed product-by-process limitations do not appear to imply any structure that the nano-structure of Sreenivasulu does not possess.   Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Claim(s) 6, 8, 10-12 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Single crystal growth and magnetic properties of 2:17-type SmCo magnets” by Zhang et al.
Regarding claims 6, 7, 10 and 11, Zhang discloses a 2:17-type SmCo magnetic nano-structure comprising Sm(CobalFe0.1Cu0.1Zr0.033)6.93 (i.e. a unit lattice (unit cell) represented by Re2M17 (Re is the rare-earth element and M is at least one of the transition metal element other than Fe or Fe)) (Zhang, abstract, “2. Experimental,” pages 253-254, figure 1), which has an iron content of approximately 6.8 wt%, lying within the instantly claimed range of an Fe content more than 3.7 wt% and less than 14.7 wt%.
Regarding the limitation “wherein Fe is disposed in at least one of 4f, 6g, 12j, and 12k sites in the unit lattice,” the Fe of Zhang appears to be distributed throughout the nano-structure of Zhang.  As such the Fe of Zhang would be expected to be disposed in at least one of 4f, 6g, 12j, and 12k sites in the unit lattice.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Zhang would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Zhang has the same composition and general structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 8, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Zhang would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Zhang has the same composition and general structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claims 12 and 20, the magnetic nano-structure of Zhang is in the form of a single crystal and has strong magnetocrystalline anisotropy (Zhang, “1. Introduction”).
Regarding claim 19, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  In the instant case, the structure and composition of the nano-structure of Zhang appears to be either identical or substantially identical to the structure and composition of the instantly claimed nano-structure insofar as the instantly claimed product-by-process limitations do not appear to imply any structure that the nano-structure of Zhang does not possess.   Therefore, a rejection based alternatively on either 35 U.S.C. 102(b) or 35 U.S.C. 103(a) is eminently fair and acceptable.
Regarding claim 21, the nanostructure of Zhang has a coercive force of 34.0 kOe (Zhang, introduction), within the instantly claimed range of at least 7000 Oe.


Claim Rejections - 35 USC § 103
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as obvious over “Spark plasma sintered Sm-2Co17--FeCo nanocomposite permanent magnets synthesized by high energy ball milling” by Sreenivasulu et al (cited by applicant in IDS) as applied to claims 6, 8, 10, 11 and 19 above.
Regarding claims 13, Sreenivasulu discloses a magnetic nano-structure comprising Sm2Co17-5 wt% Fe (Sreenivasulu, abstract, “2. Experimental details,” pages 1 and 2, figure 3a), i.e. comprising approximately 73 wt% Co, approximately 22 wt% Sm and 5 wt% Fe, lying within the claimed range of the transition metal element has a content more than 62.0 wt% and less than 73.2 wt% and lying close to the instantly claimed range of the rare-earth element has a content more than 23.1 wt% and less than 23.3 wt%l.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (See MPEP 2144.05 [R-5]).  In the instant case, the rare-earth element content of Sreenivasulu is close enough to the instantly claimed range of rare-earth element content that one of ordinary skill in the art would expect them to have the same properties.
Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Spark plasma sintered Sm-2Co17--FeCo nanocomposite permanent magnets synthesized by high energy ball milling” by Sreenivasulu et al (cited by applicant in IDS) as applied to claims 6, 8, 10, 11 and 19 above and further in view of “Single crystal growth and magnetic properties of 2:17-type SmCo magnets” by Zhang et al.
Regarding claim 12, Sreenivasulu discloses a magnetic nano-structure as set forth above.  Sreenivasulu does not disclose that the magnetic nano-structure is a single crystal.
Zhang discloses that the magnetic performance of 2:17-type SmCo magnets is enhanced in single crystal form as opposed to the sintered or directionally solidified SmCo magnets (Zhang, “1. Introduction”).
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the SmCo magnet of Sreenivasulu as a single crystal as suggested by Zhang.  The motivation for doing so would be to enhance magnetic performance (Zhang, “1. Introduction”).
Regarding claim 20, Zhang discloses 2:17-type SmCo magnets are suggested to be the best available high temperature magnets because of their strong magnetocrystalline anisotropy (Zhang, “1. Introduction”).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Spark plasma sintered Sm-2Co17--FeCo nanocomposite permanent magnets synthesized by high energy ball milling” by Sreenivasulu et al (cited by applicant in IDS) as applied to claims 6, 8, 10, 11 and 19 above and further in view of “Permanent Magnet Materials” by Fiepke.
Regarding claim 17, Sreenivasulu discloses a magnetic nano-structure as set forth above.  The magnetic nano-structure of Sreenivasulu differs from claim 17 in that the rare-earth of Sreenivasulu is Sm instead of at least one of La, Ce, Pr, Nd, or Gd.
Fiepke discloses samarium or praseodymium are the best choices for the rare-earth component in commercial rare-earth cobalt permanent magnet materials (Fiepke, “Cobalt and Rare-Earth Alloys,” pages 787-788).
Regarding claim 17 it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the Sm in the rare-earth cobalt permanent magnet of Sreenivasulu with Pr as taught by Fiepke.  The motivation for doing so is that Fiepke teaches that Pr and Sm are substitutable equivalents known for the same purpose of being the best choices for the rare-earth component in commercial rare-earth cobalt permanent magnet materials (Fiepke, “Cobalt and Rare-Earth Alloys,” pages 787-788) and substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2144.06 and 2143 B).
Regarding claim 18, Sreenivasulu discloses a magnetic nano-structure as set forth above.  The magnetic nano-structure of Sreenivasulu differs from claim 17 in that the ferromagnetic base element is Co instead of Ni.
Fiepke discloses iron, nickel and cobalt are naturally occurring ferromagnetic elements that can be combined with other elements to form permanent magnets (Fiepke, Introduction, page 782).
Regarding claim 18 it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the Co in the rare-earth cobalt permanent magnet of Sreenivasulu with Ni as taught by Fiepke.  The motivation for doing so is that Fiepke teaches that Co and Ni are substitutable equivalents known for the same purpose of being naturally occurring ferromagnetic elements that can be combined with other elements to form permanent magnets (Fiepke, Introduction, page 782) and substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2144.06 and 2143 B).
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over “Single crystal growth and magnetic properties of 2:17-type SmCo magnets” by Zhang et al as applied to claims 6, 8, 10-12 and 19-21 above and further in view of “Permanent Magnet Materials” by Fiepke.
Regarding claim 17, Zhang discloses a magnetic nano-structure as set forth above.  The magnetic nano-structure of Zhang differs from claim 17 in that the rare-earth of Zhang is Sm instead of at least one of La, Ce, Pr, Nd, or Gd.
Fiepke discloses samarium or praseodymium are the best choices for the rare-earth component in commercial rare-earth cobalt permanent magnet materials (Fiepke, “Cobalt and Rare-Earth Alloys,” pages 787-788).
Regarding claim 17 it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the Sm in the rare-earth cobalt permanent magnet of Zhang with Pr as taught by Fiepke.  The motivation for doing so is that Fiepke teaches that Pr and Sm are substitutable equivalents known for the same purpose of being the best choices for the rare-earth component in commercial rare-earth cobalt permanent magnet materials (Fiepke, “Cobalt and Rare-Earth Alloys,” pages 787-788) and substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2144.06 and 2143 B).
Regarding claim 18, Zhang discloses a magnetic nano-structure as set forth above.  The magnetic nano-structure of Zhang differs from claim 17 in that the ferromagnetic base element is Co instead of Ni.
Fiepke discloses iron, nickel and cobalt are naturally occurring ferromagnetic elements that can be combined with other elements to form permanent magnets (Fiepke, Introduction, page 782).
Regarding claim 18 it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the Co in the rare-earth cobalt permanent magnet of Zhang with Ni as taught by Fiepke.  The motivation for doing so is that Fiepke teaches that Co and Ni are substitutable equivalents known for the same purpose of being naturally occurring ferromagnetic elements that can be combined with other elements to form permanent magnets (Fiepke, Introduction, page 782) and substitution of one known element for another yields predictable results to one of ordinary skill in the art (see MPEP 2144.06 and 2143 B).
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive.
Applicant argues neither Zhang nor Sreenivasulu teaches “wherein Fe is disposed in at least one of 4f, 6g, 12j, and 12k sites in the unit lattice.”  This is not found persuasive because regarding the limitation “wherein Fe is disposed in at least one of 4f, 6g, 12j, and 12k sites in the unit lattice,” the Fe of Zhang and Sreenivasulu appears to be distributed throughout the nano-structure of Zhang and Sreenivasulu.  As such the Fe of Zhang and Sreenivasulu would be expected to be disposed in at least one of 4f, 6g, 12j, and 12k sites in the unit lattice.  Alternatively, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Zhang and Sreenivasulu would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Zhang and Sreenivasulu has the same composition and general structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Applicant argues that neither Zhang nor Sreenivasulu teaches the limitations of instant claim 8.  This is not found persuasive because regarding claim 8, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the magnet of Zhang and Sreenivasulu would be expected to have the same or similar properties as the instantly claimed magnetic nano-structure because the magnet of Zhang and Sreenivasulu has the same composition and general structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Applicant argues that “Zhang discloses, in a general sense, that “2:17-type SmCo magnets are suggested to be the best available high temperature magnets because of their strong magnetocrystalline anisotropy". But this statement does not characterize properties of the Sm(CobalFe0.1Cu0.1Zr0.033)6.93alloy that is disclosed in Zhang Section 2 and that the Examiner cites as -disclosing certain aspects of the claimed invention.”  This is not found persuasive because Zhang explicitly, unambiguously and repeatedly refers to the Sm(CobalFe0.1Cu0.1Zr0.033)6.93 magnet of Zhang as a 2:17-type SmCo magnet (Zhang, title, abstract, “1. Introduction,” “3. Results and Discussion,” “4. Conclusions”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738